BRICKELL, C. J.
A bill of exceptions is construed most strongly against the party excepting. All reasonable presumptions are indulged to support the rulings of the primary court. It does not appear from the bill of exceptions which party introduced the witnesses testifying to the facts supposed to be inadmissible; nor whether these facts were drawn out on the examination of the plaintiff or defendant. It appears only that the appellant moved the exclusion of the evidence after it had been given; that the motion was overruled, and he excepted. If the evidence was offered by the appellant, whether on an examination in chief or drawn out by him on a cross-examination, he could not move its exclusion. Edgar v. McArn, 22 Ala. 796 ; Furlow v. Merrill, 23 Ala. 705. Introducing it on an examination in chief, or drawing it out on cross-examination, is a concession of its admissibility. If it was found subsequently to operate against him, he could not deprive his adversary of the right to use it, and its introduction is his own act, of which he cannot complain. It is not inconsistent with any fact stated in the bill of exceptions, to presume the evidence was drawn out by the appellant. If the fact was otherwise, it should have been stated. Presuming in support of the rulings of the circuit court the evidence was introduced by the appellant, there was no error in refusing its exclusion. The judgment is affirmed.